DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Claims 1-5 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 10/07/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation - 35 USC § 101
Claim 1 is analyzed under 35 USC § 101 examination guidance. Claim 1 is subject matter eligible because of Step 2A Prong Two test. Besides the abstract idea (the steps of dividing, defining and generating calibration formula), the claim recites additional elements of an electronic scale comprising weighing pan, memory unit, first and second weight sensors, and two standard sample weights in the claim. Placing the two standard samples in the placement region simultaneously, sensing the two standard sample weights, placing an object to be weight into a weighing pan and storing the calibration formula here integrate the recited judicial exception into a practical application, such that the claim is not directed to the judicial exception.
Allowable Subject Matter
Claims 1-10 are allowed.

US 20140150519 A1 discloses an electronic balance, comprising: a scale pan; and a load detector for supporting said scale pan and outputting the load value of a load placed on said scale pan; wherein said electronic balance has a weight change calculating means for calculating changes in the weight of a sample to be measured based on: (a) sample load measurement values outputted from said load detector when said sample is placed on said scale pan at two different points in time; and (b) load-free measurement values outputted from said load detector in the load-free state before and after the respective sample load measurement values are outputted.
US 8387437 B2 discloses a weight applying unit for calibration used for performing a calibration on a separate weight measuring apparatus having a load platform connected to at least a first load sensor section and a second load sensor section and wherein a weight of a measurement target object placed on the load platform is measured based on a load value detected by each of the load sensor sections, the weight applying unit for calibration comprising: a support section for receiving and supporting the weight measuring apparatus; a deflection generating portion operatively associated with said support section and for generating deflection by applying a predetermined pressure to a load platform surface of the weight measuring apparatus; and a weight applying section operatively coupled to said support section for controllably and individually applying predetermined loads to at least the first load sensor section and the second load sensor section of said weight measuring apparatus, said weight applying section being operable in a first position to apply no load to the first load sensor section and said second load sensor section and in a second position to apply a predetermined load to said first load sensor section and a predetermined load to said second load sensor section.
in combination with the specific details of independent claims.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing objection.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861  

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861